Mr. Justice Graves delivered the opinion of the court. 2. Appeal and error, § 866*—what abstract must contain. An appellant must bring before the reviewing court not only in the record, but in the abstract of the record, everything that is necessary for such court to know and intelligently pass upon the question raised on appeal, and a court of review will look only to the abstract for error. 3. Appeal and error, § 1786*—when no reversal possible. Where an abstract on appeal fails to show an appealable order or a final judgment, there is nothing to reverse even if manifest error had been committed on the trial. 4. Appeal and error, § 1744*—what court will consider in passing on judgment. A court of review will always look at the record to find" reason to affirm a judgment. 5. Appeal and error, § 1752*—when judgment affirmed pro forma. Where on appeal it appeared from the record that a final judgment was in fact entered on the verdict, such judgment was affirmed pro forma for want of a sufficient abstract.